Citation Nr: 0534305	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
dysthymia.


REPRESENTATION

Appellant represented by:	American Veterans Committee


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from May 1996 to May 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The United States Court of Appeals for Veterans Claims 
(Court) has held that unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999). The record reflects that the rating 
action appealed granted entitlement to service connection for 
dysthymia.  An initial 10 percent disability rating was 
assigned.  The veteran appealed the assignment of the 10 
percent rating. 

In a May 2005 decision, the Board disposed of another issue 
on appeal, and remanded this matter for further development 
and compliance with due process.  This case is now returned 
to the Board for further consideration.  Hence, the Board 
will consider the proper evaluation to be assigned for the 
veteran's service-connected dysthymia from the time period 
beginning with the grant of original service connection, 
pursuant to the Court's holding in Fenderson, supra.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran's dysthymia is well controlled by medication 
with no more than mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress and Global 
Assessment of Functioning (GAF) scores ranging from 58 during 
a period of non compliance with medication to 88 during a 
period of compliance with medication, with a most recent 
score of 70 while on continuous medication.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
disabling for dysthymia have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 
9433 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In the present case, the AOJ decision that is the basis of 
the appeal was for service connection of dysthymic disorder, 
and was favorably decided after VCAA notice provided by 
letter dated in July 2001.  The issue of the evaluation 
assigned is a "downstream" issue.  The Board notes that the 
VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are not applicable to claims 
for higher initial ratings, where VCAA notice has already 
been provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  

The RO nonetheless issued another VCAA letter concerning the 
issue of the evaluation assigned in a June 2003 letter.  In 
this letter, the veteran was told of the requirements to 
establish an increased rating for her service-connected 
dysthymic disorder, of her and VA's respective duties, and 
she was asked to provide information in her possession 
relevant to the claim.  The duty to assist letter and the 
supplemental statement of the case issued in January 2005 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including service department, Social Security, and 
other federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
her private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  The veteran was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  Service medical records were 
previously obtained and associated with the claims folder.  
Furthermore, VA medical records were obtained and associated 
with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  The evidence of record includes 
examination reports, and the most recent examination report 
of August 2005 provides a current assessment of the veteran's 
condition based not only on examination of the veteran, but 
also on review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As previously indicated, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson, supra.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005). 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Dysthymic disorder is rated under the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9433.  38 C.F.R. § 
4.130 (2005).  These criteria contemplate that a 10 percent 
evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or: symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2005).  GAF scores of 81 to 90 
indicates absent or minimal symptoms (e.g. mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, with no more than 
everyday problems (e.g. an occasional argument with family 
members.)  GAF scores of 71 to 80 indicates that, if symptoms 
are present at all, they are transient and expectable 
reactions to psychosocial stressors with no more than slight 
impairment in social and occupational functioning.  Scores of 
61 to 70 are indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores of 51-60 involve moderate symptoms, 
such as flat affect and circumstantial speech, occasional 
panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.)  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

In this case, in an April 2002 rating decision, the veteran 
was granted service connection for dysthymia and a 10 percent 
rating was initially assigned.  The veteran disagreed with 
this decision and appealed it.  

Service medical records documented treatment for dysthymia in 
service.  In October 1999 she was seen for complaints of 
depression and bulimia as well as complaints of unhappiness 
over a pregnancy.  Her bulimia was described as preexisting 
service and did not include purging, just binge overeating.  
Her depression was described as "intermittent" over the 
years, ranging from a week to several months and described a 
"severe" depression lasting six months at her last duty 
station.  She also indicated that she had PMS related 
depression.  She was noted to be treated at this time with a 
private therapist who placed her on Paxil, which she stopped 
due to weight gain and a sinus infection, but noticed that 
while on it, her chronic shyness disappeared and she was more 
outgoing with people.  She described having increased her 
binging of food to nightly and described her depression at 
this time as "mild."  She was diagnosed with depressive 
disorder, not otherwise specified, rule out history of 
recurrent major depression, bulimia by history, rule out 
dysthymia.  On follow up in November 1999 she was said to be 
doing better, and was described as having an early partial 
response to Prozac.  

In service medical records from June 2000, she was over three 
weeks post normal delivery of her child in May.  She noted 
having a period of sadness and crying after delivery.  She 
also complained of disenchantment with her relationship, but 
that had resolved.  She still felt down, with increased 
irritability and easy to anger.  She also complained of 
insomnia and interrupted sleep, decreased energy and lack of 
enjoyment in activities.  She also was excessively fearful of 
harm befalling her child.  She assessed with a major 
depressive episode (MDE), recurrent and exacerbated post 
partum and was placed on Trazodone as well as increased 
Prozac dosage.  In August 2000, she was followed up for MDE 
versus dysthymia treated with Prozac and complained of 
feeling very tired and having worsening of her mood for some 
time.  She indicated that Trazodone helped her sleep, but her 
irritability increased substantially and she attempted to 
taper off it last week.  She noted that she was upset by 
certain outside stressors such as a sick child, a broken down 
car and complained that her self care had declined.  She was 
noted to present normal psychomotor activity, speech and eye 
contact, but had constricted affect with irritable mood.  
There was no evidence of psychosis or other thought disorder 
and she showed no suicidal or homicidal ideation.  The 
assessment in August 2000 was MDE recurrent that had not yet 
fully responded to an increase in Prozac.  It was deemed too 
early to notice a substantial improvement.  

By April 2001, the diagnosis had been changed to dysthymia.  
The April 2001 follow up revealed that since increasing her 
dosage of Prozac she noted feeling good for a few days, with 
a mild decrease in her mood for three days, and she was now 
"fine" and a little better than before.  She indicated that 
her sleep was okay with Ambien and/or the use of Benadryl for 
allergies.  She indicated that her binging had not improved 
significantly on the increased medications, and that she was 
better able to manage her obsessive thinking.  Mental status 
examination showed normal psychomotor activity, speech and 
eye contact.  She had a fully ranged affect with a "fine" 
mood.  Her thought process was logical and coherent with 
content focused on medication interaction and transition from 
the service.  There was no expressed suicidal or homicidal 
ideation.  Cognition was grossly intact.  The diagnosis in 
April 2001 was dysthymia, improved on the increase in Prozac 
dosage, along the decline in obsessional thinking.  

VA medical records from 2001 to 2002 primarily reveal 
treatment for symptoms related to migraine headaches, but 
also make mention of depression complaints.  A June 2001 new 
patient evaluation gave a past medical history that included 
depression, emotional lability, irritability, fatigue, 
insomnia and mood changes.  The impression included 
depression, with a continued prescription of Prozac with 
follow up to be done at the mental health clinic (MHC).  An 
October 2001 record noted a diagnosis of depression with a 
MHC initial evaluation scheduled for October 2001.  A 
December 2001 treatment record addressing migraines noted 
that she was being seen by a psychiatrist for depression and 
noted a past medical history significant for depression and 
insomnia.  Another December 2001 treatment note indicated 
that her symptoms of depression were much improved on present 
therapy.  

The report of a January 2002 VA examination reflects that the 
veteran gave a history of having been treated for dysthymia 
and for an eating disorder of bulimia in the service.  A 
review of the service medical records available revealed a 
history of bulimia dating back to 14 and 15 with no history 
of purging.  She reported having symptoms of insomnia with 
depression and having sought treatment in service, which 
resulted in improvement in her depression.  She was said to 
have treated in service with a civilian psychiatrist and 
later on with a military psychiatrist, and described 
continual improvement with her eating difficulties and her 
depression coupled with her sessions and the use of Prozac.  
She had not had any psychiatric consultations since she moved 
to Florida in May 2001, and had been attending the primary 
care clinic where she received ongoing prescriptions for 
Prozac.  Her history was reported that she would binge on a 
daily basis eating a pint of ice cream and medium pizza, and 
now improved to eating in this fashion twice weekly, with no 
purging.  She was noted to have first seen her military 
psychiatrist when she was four months pregnant with an 
unexpected pregnancy, and reported a history of depression 
intermittently over years ranging from a week or two to 
several months.  She was said to compensate for overeating 
with excessive exercise.  She also described PMS related 
depression and anxiety.  The military psychiatrist was noted 
to have given an initial impression of depressive disorder, 
NOS, bulimia by history and rule out dysthymic disorder.  The 
military doctor's final note of April 2001 described her as 
having dysthymia improved with Prozac, and also with a 
decline in obsessional thinking while her eating remained 
disordered.  Treatment in service for migraines was also 
noted.  

Regarding complaints in the January 2002 VA examination, she 
indicated that her mood was good and she worked full time.  
She had good energy early in the day, but eventually tired in 
the afternoon.  She did not feel hopeless and looked forward 
to the future and obtaining her bachelors degree in Nursing.  
She had no anxiety except at the time preceding her menstrual 
period.  She did feel some guilt about the difficulty she was 
putting her 20 month old daughter through.  She was referring 
to having left the service after five years to marry her 
fiance, who had moved to Florida.  However, after living with 
him for a few months, she found that his dependency on drugs 
and other matters were too disruptive and difficult for her 
to cope with, so she and her daughter left and she was 
currently living in a situation which had been partially 
arranged by a community organization.  She was currently in a 
legal battle to obtain full custody of her daughter.  
Regarding her mental health history, she described only the 
treatment as noted above.  She denied any inpatient treatment 
for her symptoms.  She had no history of drug abuse.  She 
described that when she was with her fiance, she would abuse 
alcohol at times on weekends, having three drinks in an 
evening which resulted in her being under the influence of 
alcohol.  Occupational history revealed that she was working 
with a temporary outfit after service and she worked full 
time as a medical assistant.  She was looking forward to 
returning to college to obtain a Bachelors in Nursing.  She 
described no difficulties on the job and enjoyed her 
relationships with people.  She liked to watch movies, 
walking, and used to like jogging.  She enjoyed music and had 
a variety of interests and friends and was good spirited in 
this regard.  She described having a Baptist religion, 
although she was not presently practicing.  

On mental status examination, she was well dressed, well 
groomed, and alert individual who was well oriented to time, 
place, person and situation.  Her speech was of a normal tone 
and rate and she was coherent.  She made good eye contact and 
interacted appropriately.  There was no unusual motor 
activity.  Thought processes showed that she was goal 
directed, thought well abstractly and was intelligent.  
Thought content did not reveal any psychotic symptoms such as 
delusions or hallucinations or disorganized thinking and 
there was no suicidal or homicidal thinking.  She described 
stress associated with her contest over the custody of her 
daughter.  Other symptoms were noted above.  Her mood was 
euthymic with no irritability or anxiety.  Her affect was 
appropriate with good range.  In looking for symptoms of 
depression, she noted that her appetite was average and that 
she had some difficulty falling asleep over a period of two 
or three hours and that she may obtain about four hours of 
sleep during the night, occasionally interrupted by a dream 
and she awakened about 4:30 in the morning which was typical 
for her and has been for years, with a good sense of being 
rested.  She did have the ability to have sexual feelings, 
but did not have what could be referred to as a sexual drive.  
She felt hopeful about the future.  Her cognitive functions 
were intact.  She had the capacity for insight and her 
judgement was intact.  She was considered competent to manage 
financial decisions on her own behalf.  

The impression and summary was as follows.  The veteran had 
been diagnosed with dysthymia and bulimia while on active 
duty, for which she obtained treatment with significant 
improvement taking Prozac daily.  She was also being treated 
for migraine headaches and gave symptoms and history of 
premenstrual discomfort.  She has not entered into ongoing 
psychiatric treatment since moving to Florida in May of 2001.  
She had a significant amount of individual therapy over the 
past four years, sometimes attending sessions twice weekly, 
combined with the use of Prozac  She currently was without 
any psychiatric treatment, except for use of Prozac.  
Currently her symptoms of depression were under good control 
and in remission and she reported the symptom of excessive 
eating twice weekly which concerned her and she was concerned 
about her weight.  She was a highly motivated individual who 
was currently dealing with the stress of obtaining custody of 
her 20 month old daughter, while separated from her fiance 
with whom she had been living.  She also had significant 
financial strain.  It was recommended that she continue with 
ongoing evaluation and consultation as needed medically and 
psychiatrically.  It was also recommended that she continue 
with her plan for psychiatric and mental health evaluation 
and continue with ongoing treatment as indicated.  The Axis I 
diagnoses was dysthymia, in remission, bulimia nervosa by 
history with some improvement.  Her Axis IV stressors 
included legal issues involving custody of her daughter, 
financial strain and being a single parent.  Her Axis V GAF 
score was 88.    

In August 2002, the veteran was seen in the emergency room 
(ER) for complaints of "weird anxiety attacks" since a week 
ago.  She was not sleeping, doing "little eating" and did 
not know whether she was depressed.  She admitted to having 
stopped taking her Prozac in June after two years of taking 
it.  She denied hallucinations, suicidal or homicidal thought 
but admitted to feeling a lot of anger and walked off her 
job.  Other August 2002 ER records indicate that she had 
shortness of breath associated with anxiety which resolved 
spontaneously.  She had occasional anxiety spells with 
crying, although was not depressed.  She indicated that she 
left her job due to symptoms.  

An August 2002 MHC crisis team drop in report reflects that 
the veteran was referred by the ER following a severe panic 
attack that occurred while she was driving and had to pull 
over due to hyperventilating.  After she calmed down, she 
drove herself to the ER.  For the past two weeks she had been 
having daily panic attacks and also noted a depressed mood, 
crying spells, irritability and difficulty staying asleep.  
Four days ago she had given notice to her employer, who told 
her to stop working that day.  She gave a history of having 
taken Prozac daily, but stopped two months ago of her own 
accord, due to weight gain and her uncertainty as to whether 
she needed it.  When she had taken it, she took less than the 
prescribed dose.  She indicated that the lower dose had kept 
her from being depressed.  She indicated she placed herself 
back on Prozac four days ago at a very low dose.  She had 
lost six pounds over the past two weeks by exercising 
regularly and meticulously watching her diet.  She had a 
weight problem since childhood and needed to lose additional 
weight to meet Reserve standards.  She described her home 
situation as living with her 2 year old daughter and having 
joint custody with the baby's father, who she described as a 
substance abuser.  She indicated that she was in an 
unpleasant custody battle with the father, who wanted sole 
custody of the child.  

Follow up records from August 2002 further describe 
situational stressors, including a job loss which left her 
without enough money to pay September's rent.  She was 
working with a charitable organization to get back on her 
feet and lived at the charitable organization's facility with 
her daughter.  She indicated she was in a custody battle with 
her daughters father, who she claimed began using drugs and 
became abusive and violent towards her after they left the 
military, forcing her to leave him.  A September 2002 
psychiatry record indicated that the veteran canceled her 
scheduled appointment and was not scheduled to be seen again 
until December.  However, due to the magnitude of her 
psychosocial stressors an earlier appointment would be 
attempted if feasible.  

On mental status examination in August 2002, she was 
pleasant, cooperative and motivated.  She related 
superficially but comfortably with the examiner.  She was not 
agitated and was able to sit through the evaluation without 
difficulty.  Her affect was anxious with underlying depressed 
mood.  Her thought process was clear and goal directed.  Her 
speech was normal rate and volume.  Intellectual function was 
average to above average.  Memory appeared intact.  No 
hallucinations or delusions were present.  She denied 
suicidal or homicidal ideation or plan.  Insight and 
judgement were fair to good.  Her stressors were major as 
reported above.  She was currently taking 20 mg of Prozac 
daily for the past four days, although not the day of this 
visit.  She had a history of weight gain from Prozac although 
she tolerated it well for three years.  The Axis I assessment 
was panic disorder; major depression-recurrent, mild to 
moderate; bulimia and alcohol abuse currently in remission.  
Her problem list included migraine headaches and mild 
obesity.  Her stressors were moderate to severe, involving 
custody conflict with the father of her baby, recent job loss 
and studying for an examination.  Her GAF was 58.  The 
psychiatrist changed her medication from Prozac to Celexa.  

A January 2003 VA MHC triage note revealed that the veteran 
had no showed past appointments.  She stated that she was not 
sleeping and was crying a lot.  She said that she had been 
taking Celexa (Citrolapam) that was ordered in August, but 
has not filled it since August.  She was taking less than the 
prescribed dosage.  She was not suicidal or homicidal but 
felt very depressed.  Her speech was logical and goal 
directed.  It was explained that her sleep issue would be 
dealt with when she was seen for her new evaluation.  The 
diagnoses were panic disorder, major depression, recurrent, 
mild to moderate; bulimia and alcohol abuse, currently in 
remission.  Her GAF was 63.  

Later in a January 2003 follow up, she reported being out of 
Citalopram for one month.  She reported that sleep was not 
good for the past three weeks and stopped jogging three weeks 
ago due to fatigue.  She reported sleeping about 3 hours a 
night.  She indicated that she did use Alprazolam that was 
prescribed by her doctor in August and found she slept better 
and her thoughts did not race so much, but felt high, almost 
elated on it.  She reported that she did not feel any anxiety 
now and that her difficulty was not being able to sleep and 
feeling tired.  Her mood was a little bit more irritable 
which she blamed on lack of sleep.  She denied any mood 
swings or crying spells.  She also denied any appetite 
disturbances, binging or purging.  She noted a 40 pound 
weight loss since coming off Prozac.  She indicated that 
concentration was fair and she was easily distracted at 
times.  She denied any suicidal thought, idea or plan.  
Objective findings revealed her to be alert and oriented.  
Her attire was neat, casual and she was well groomed.  Her 
speech was spontaneous with normal rate, volume and tone.  
There were no abnormal movements or mannerisms.  Her eye 
contact was fair.  Thought process was logical and goal 
oriented.  There was no suicidal or homicidal ideation and no 
hallucinations.  Her affect was anxious with underlying 
depressed mood.  Insight and judgement were fair to good.  
The assessment was panic disorder, major depressive disorder, 
recurrent, mild to moderate, bulimia and history of alcohol 
abuse in remission.  Her GAF was 60.  

A February 2003 follow up revealed that the veteran had 
resumed using Citalopram, and started on Trazodone.  She was 
sleeping much better, up to 8 hours a night.  She reported 
feeling less depressed and less anxious.  She was coping with 
legal stressors.  She did note some diminished sexual desire.  
Despite improvement in mood, she still complained of fatigue 
throughout the day despite getting 8 hours of sleep.  There 
were no suicidal or homicidal thoughts or plans.  The 
assessment was panic disorder, major depressive disorder, 
recurrent, mild to moderate, bulimia and history of alcohol 
abuse in remission.  Her GAF score was 63.  In April 2003 
under primary care depression screening, she answered "no" 
to both questions on the depression screening tool.  She 
continued to be diagnosed in April 2003 with panic disorder; 
major depressive disorder, recurrent, mild to moderate, 
bulimia, history for alcohol abuse.  Her GAF score was 63.  
In April 2003 she expressed that Citalopram helped her mood 
and that Trazodone helped her sleep for a few months, but she 
had to increase the dose and felt groggy and had facial 
puffiness with higher doses.  In May 2003 she stated that 
Alprazolam helped her relax, but was also "giving her a 
buzz" that may be keeping her from sleeping.  

By May 2003, the veteran reported having decreased the 
Citalopram on her own a week ago, due to weight gain 
concerns.  She reported a 7 pound weight gain.  She was noted 
to have a diagnosis of bulimia, under control for the past 4 
years.  She reported feeling better and considerably less 
depressed on Citalopram.  Alprazolam helped with her sleep 
and she was not sedated in the morning or during the daytime.  
However she did not wish to continue Alprazolam due to side 
effects described as a "buzz."  Other meds tried for sleep 
included Benadryl and Trazodone.  She indicated that she 
would like to try Citalopram in the morning now.  She noted 
very vivid dreams in the past several months.  She indicated 
that she had custody of her daughter finalized through the 
courts.  The child's father saw the child every other 
weekend.  She was working in a doctor's office and every 
other weekend at a nursing home.  She was looking into 
pursuing a nursing degree.  Mental status examination 
revealed her to be alert and oriented, neatly dressed and 
well groomed. She had good eye contact and speech was within 
normal limits.  There were no abnormal movements or 
mannerisms.  Her thought process was coherent and organized.  
There was no presence of any thought disorder, and no audio 
or visual hallucinations.  Her affect was reactive.  Her mood 
was less anxious and less depressed.  There was no appetite 
or energy disturbance at this time.  Her concentration and 
attention were intact.  The assessment was panic disorder, 
major depressive disorder in partial remission, history of 
bulimia, stable for the past 4 years and history of alcohol 
abuse in "FSR."  Her GAF score was 65.  

VA rheumatology consult records from October 2003 revealed 
complaints of chronic fatigue with a positive antinuclear 
antibody (ANA).  She also described sleep problems, mainly 
problems staying asleep.  A past medical history of 
depression was noted.  The assessment included chronic 
fatigue most likely from her chronic sleep problem.  Also 
assessed was depression, with the veteran stating that she 
felt better on Celexa.  A December 2003 follow up for 
problems including panic disorder, major depressive disorder, 
bulimia, history of alcohol abuse in remission yielded a GAF 
score of 63.  Another December 2003 record indicated that her 
sleep had improved with less awakenings on 3 caps of 
Temazepam.  She was still comfortable on 20 mg doses of 
Citalopram, which was helpful with treating depression 
without bothersome side effects.  She was working full time 
in a nursing home and sometimes worked overtime.  She was 
also taking one course per semester in nursing.  Objective 
findings revealed her to be alert and oriented, neatly 
dressed and well groomed.  Her eye contact was fair and her 
speech was within normal limits.  Her thought processes were 
logical and goal directed.  She denied any suicidal or 
homicidal ideation.  There was no evidence of thought 
disorder.  There were no audio or visual hallucinations.  Her 
affect was within the appropriate range and her mood was 
stable.  Her cognitive functions were intact.  The assessment 
was panic disorder, major depressive disorder, recurrent, 
presently in remission, bulimia, stable for the past 5 years, 
history of alcohol abuse in "FSR."  Her GAF score in 
December 2003 was 65.  

The report of an August 2005 VA examination included a claims 
file review and clinical interview.  Since her last 
examination in January 2002, the veteran had some therapy at 
the VA, which involved some counseling sessions, which were 
small in number, and the use of medication, which was changed 
from Prozac, to Wellbutrin and eventually to Effexor, which 
she took in addition to Restoril at bedtime.  She said this 
has helped her more than any other medications and she felt 
much better than this.  She had appointments every six months 
or so just for medication refills.  She had been seeing a 
counselor once a week privately for about a year.  This had 
to stop when the veteran went to work full time about five 
months ago.  She was looking at some issues related to her 
social life and her goals in life.  She would still like to 
do this at some point.  She did not have depressed mood, and 
no anxiety.  She said she did not have any symptoms of 
obsessiveness or compulsiveness and indicated that this was 
the area in which she was most improved.  Her appetite was 
good and her sex drive was normal.  She had no irritability 
and she had the capacity for enjoyment.  There was no 
suicidal thinking.  She did occasionally feel lonely as her 
family was in Texas and she had no man in her life.  She was 
a single parent with a five year old daughter and worked full 
time.  She had no friends like she used to have when she was 
on active duty.  Her sleep was generally good five days of 
the week.  Two other days she may awaken during the night 
after five or six hours sleep and then not be able to return 
to sleep.  She had dreams that she described as vivid and did 
not describe as a problem.  She had no swings in mood to 
panic episodes.  She had not had any panic attacks for 
approximately six months or more and they were not present 
like they used to be.  There were no psychotic symptoms.  She 
was sometimes bothered by overeating when her daughter was 
gone with her father on weekends.  She had some stress 
dealing with custody of her daughter over the years and 
currently she had custody with the daughters father able to 
see her on certain weekends.  She hoped to eventually be able 
to change this, so she could move back to Texas where her 
family was living.  She spoke positively about her family.  

Regarding her past history in the service, she admitted to 
having significant difficulty with her daughter the first 
four years, but during this year, her daughter was much 
better.  While in the service she did drink excessively to 
the point of being drunk, but this pattern no longer existed 
and she drank a normal amount of alcohol without difficulty.  
There was no history of drug abuse.  Her medical history 
reflects that she sometimes had depressed feelings, headaches 
and bloating during her menstrual period.  Occupationally 
after service she had a variety of temporary jobs sometimes 
working for a doctor.  She worked as a licensed practical 
nurse at a nursing home for a year and a half, but it was 
difficult and excessive work, and she left to work the same 
position at the VA, which she found much more gratifying and 
enjoyable.  She attended work regularly.  She performed her 
activities of daily living well and cared for her daughter 
and went to work and did not describe friendships and was 
well aware of a void in that category.  She attended 
nondenominational church about every two weeks.  

On mental status examination, she was casually dressed, 
clean, alert and oriented to time, place, person and 
situation.  She spoke in a normal tone, had good energy, 
spoke in a normal rate and was coherent.  She made good eye 
contact and interacted appropriately.  Thought process showed 
she was an intelligent individual and thought content did not 
reveal psychotic symptoms and no suicidal or homicidal  
thinking.  She generally described a good deal of 
satisfaction in her life, except for what was noted above.  
Mood was described as most of the time euthymic with some 
depressed feelings associated with her menstrual period at 
times and some anxiety associated with the absence of her 
daughter at times.  She was aware of feeling lonely at times.  
Her affect was appropriate and she was a bright pleasant 
individual with a good range of affect and no anxiety or 
depression.  Cognitive functions were intact and she was 
capable of insight and judgement was intact.  She was 
competent to handle her finances.  The summary and impression 
was that the veteran had been diagnosed in the past with 
dysthymia and bulimia nervosa, as well as panic attacks.  On 
one occasion in 2002, a note was seen in which she was 
thought to have a major depression.  She has shown a course, 
which had its ups and downs and it was only in recent months 
that she was showing an improvement in mood and her freedom 
from anxiety and freedom from obsessions and compulsions.  

She would be considered for the most part to be in early 
remission of dysthymia, ruled out there being the ability to 
classify it as recovered.  She still had certain social 
limitations with respect to socialization and development of 
friendships and also the development of some goals for 
herself in life.  She noted that she did not follow through 
on the goal of attending college.  Her GAF was placed at 70 
and the reason for this was that she was describing a 
significant social limitation which would be considered 
present and would be categorized as "some difficulty in 
social functioning."  Her meaningful interpersonal 
relationships were limited to the family and of course her 
positive relationships in her work situation.  She did not 
describe occupational limitations.  The Axis I diagnosis was 
dysthymia in early remission.  Axis II diagnosis was 
deferred.  Her GAF score was 70.  

Based upon review of the evidence, and consideration of the 
applicable laws, the Board finds that the preponderance of 
the evidence is against an initial rating of 10 percent for 
the veteran's service connected dysthymic disorder.  The 
overall evidence reflects that when the veteran is properly 
treating with medication and not subject to out of the 
ordinary stressors, she is a high functioning individual, 
able to work, socialize, further her education and care for 
herself and her child.  This high level of functioning is 
shown in the GAF score of 88 in the January 2002 VA 
examination, which showed her to live a well rounded life of 
work, recreation, tending to her child and making plans for 
further education.  No evidence of psychological abnormality 
was shown on objective examination in the January 2002 VA 
examination.  Likewise, the most recent examination of August 
2005 gave a GAF score of 70, reflecting that if symptoms are 
present at all, they are transient and expectable reactions 
to psychosocial stressors.  Impairment was shown to be 
minimal in the August 2005 VA examination.  She was shown to 
be well regulated on her medication in the August 2005 VA 
examination, with her sleep described as generally good, no 
evidence of panic attacks and no evidence of depression.  The 
only symptoms of depression now complained of were in 
relation to menstrual symptoms.  Regarding work, she was 
employed full time in a heavy work rotation in nursing and 
enjoyed her job.  She cared for herself and her daughter 
well.  The only problems noted were that she had not followed 
through on her goal to attend college and was currently 
having some problems with her social life.  Again, there were 
no objective findings of psychological abnormalities shown on 
mental status examination. 

Overall the findings from these VA examinations, as well as 
records reflecting the veteran to be in compliance with her 
medication,  reflect her symptoms to be no more than mild and 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during times of 
significant stress.  These symptoms are shown to be 
controllable through continuous medication.  They however are 
not shown to produce occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

The Board acknowledges an increase in the severity of the 
veteran's symptoms shown in August 2002, with a drop in her 
GAF score to 58.  However, the records from August 2002 
reveal that she had stopped taking her Prozac medication for 
over two months and was also in the midst of severe 
interpersonal and financial stressors related to a custody 
battle, job loss and being forced to move into a facility run 
by a charitable organization.  She continued to struggle with 
these stressors and problems complying with her medication 
regimen in January 2003, with her GAF scores shown to be 60 
and 63.  However, she began to comply with her medication 
routine in February 2003 and her symptoms gradually, but 
noticeably improved to the point that by May 2003 her GAF 
score was 65.  Also, by May 2003, her personal situation 
appeared much improved, with the custody issue resolved and 
she was back at work.  Thus the transient increase in 
symptoms shown between August 2002 and May 2003 appear to be 
driven by lack of compliance with medication as well as 
situational stressors.  

In sum for reasons described above, the overall evidence 
reflects that under normal circumstances and with continued 
compliance with medication, the veteran's dysthymic disorder 
warrants no more than an initial 10 percent evaluation.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected dysthymic disorder 
standing alone present an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005); Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or missed work, due solely to the veteran's 
service-connected dysthymic disability as to render 
impractical the application of the regular schedular 
standards.  She is noted to currently work full time in 
nursing.  The regular schedular standards and the assigned 
initial 10 percent rating, adequately compensate the veteran 
for any adverse impact caused by her psychiatric disability.

In light of the foregoing, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An initial disability rating in excess of 10 percent for 
dysthymia is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


